 

Exhibit 10.1

Pennsylvania Real Estate Investment Trust

2010 Incentive Compensation Opportunity Award

for [Insert Name of Executive],

[Insert Executive’s Position(s)]

 

                

2010 Incentive Opportunity2

 

2010 Incentive Range3 - % of Salary

 

                         Threshold4            Target4           
Outperformance4                                %                       %        
              %     

2010 Base Salary1

   $                                               

Measure5

        

Threshold7

          

Target7

          

Outperformance7

       

FFO Per Share6

       $                       $                       $                     
2010 INCENTIVE OPPORTUNITY:*        $                       $                  
    $               

The amount payable under this award will be paid in cash during the period
January 1, 2011 through March 15, 2011. Except as may be otherwise provided in
your employment agreement or determined by the Executive Compensation and Human
Resources Committee of the Board of Trustees of PREIT (the “Committee”), the
payment of any 2010 Incentive Compensation to you is conditioned on your
continued employment by PREIT or one of its subsidiaries through the date that
2010 Incentive Compensation is paid to our officers generally.

The Grantee has read and understands this award, including the endnotes which
describe the terms of the award, and agrees to be bound by such terms. Further,
the Grantee agrees that any amount awarded and paid to the Grantee under this
award shall be subject to PREIT’s “Recoupment Policy” as in effect on the date
the Committee granted this award, and as such policy is subsequently amended.

IN WITNESS WHEREOF, PREIT has caused this 2010 Incentive Compensation
Opportunity Award to be duly executed by its duly authorized officer and the
Grantee has hereunto set his hand on                  , 2010.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee



--------------------------------------------------------------------------------

 

ENDNOTES

 

1

“2010 Base Salary” means your regular, basic compensation from Pennsylvania Real
Estate Investment Trust (“PREIT”) and/or a PREIT affiliate for 2010, not
including bonuses or other additional compensation, but including contributions
made by PREIT and/or a PREIT affiliate on your behalf, by salary reduction
pursuant to your election, (i) to an arrangement described in section 401(k) of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) to a “cafeteria
plan” (as defined in section 125(d) of the Code), and (iii) for a “qualified
transportation fringe” (as defined in section 132(f) of the Code).

2

“2010 Incentive Opportunity” means the opportunity to earn incentive
compensation for 2010, up to     % of your Base Salary, in the event certain
performances are achieved. Performance relates to PREIT’s cumulative performance
with respect to one measure of its financial results for 2010.

3

“2010 Incentive Range” means, depending on the level of performance achieved
(i.e., Threshold, Target or Outperformance), the percentage of your Base Salary
that you may earn under this 2010 Incentive Compensation Opportunity Award. If
the performance is between the Threshold level and the Target level, or between
the Target level and the Outperformance level, the percentage will be
interpolated accordingly.

4

“Threshold” signifies a solid achievement, which is expected to have a
reasonably high probability of achievement, but which may fall short of
expectations. Threshold performance represents the level of performance that has
to be achieved before any of your potential 2010 Incentive Compensation is
earned. If the Threshold performance level is achieved, you will earn at least
    % of your 2010 Base Salary as your 2010 Incentive Compensation. If the
Threshold performance level is not met, you will not receive any 2010 Incentive
Compensation.

“Target” generally signifies that the business objectives for the year, which
are expected to have a reasonable probability of achievement, have been met. For
purposes of this award, this represents approximately the mid-range of the
revised estimate for FFO Per Share publicly announced by PREIT on May 10, 2010.
If the Target performance level is achieved, you will earn at least     % of
your 2010 Base Salary as your 2010 Incentive Compensation.

“Outperformance” signifies an outstanding achievement, an extraordinary
performance by industry standards, and which is expected to have a modest
probability of achievement. If the Outperformance level is achieved, you will
earn     % of your 2010 Base Salary as your 2010 Incentive Compensation.

 

5

The “Measure” is the business criterion on which performance is based.

6

“FFO Per Share” means, with respect to each diluted share of beneficial interest
in PREIT, “funds from operations” of PREIT, as reported to the public by PREIT
for 2010.

7

The Executive Compensation and Human Resources Committee (the “Committee”) shall
have the authority, in its sole discretion, to adjust the Threshold, Target and
Outperformance levels set forth in this award if and to the extent that, in the
sole judgment of the Committee, the reported FFO Per Share does not reflect the
performance of PREIT for 2010 in a manner consistent with the purposes of this
award due to the effect of any unusual or nonrecurring transaction or occurrence
on the reported FFO Per Share. Any such adjustment shall be made to the 2010
Incentive Compensation Opportunity Awards granted to all officers of PREIT and
PREIT affiliates. The Committee shall not be obligated to make any adjustment.
If the Committee elects to make an adjustment, it shall be free to take such
factors into account as it deems appropriate under the circumstances in its sole
discretion. Further, in the case of a transaction or occurrence that also
constitutes a “Change of Control” of PREIT (as defined in your employment
agreement), the Committee shall have the authority, in its sole discretion, to
accelerate the payment of your 2010 Incentive Compensation.

 

- 2 -